EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wai On Leung on 11/01/2021.

The application has been amended as follows: 


	In claim 3, delete “as in claim 1” in line 2.

	In claim 5, change “The apparatus of claim 1” in line 1 to “The apparatus of claim 2”.

	In claim 5, delete “as in claim 2” in line 2.

	In claim 14, delete “as in claim 1” in line 3.

	In claim 14, delete “as in claim 1” in lines 4 and 5.



	In claim 15, delete “as in claim 1” in line 3.

	In claim 15, change “the effluent tank” in line 4 to “an effluent tank”.
	
	In claim 15, delete “as in claim 13” in line 4.

	In claim 16, delete “as in claim 1” in line 2.

	In claim 18, change “hatches on a top” in line 2 to “hatches on top”.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show an electrocoagulation unit having an inlet pipe on a bottom half, an impinging nozzle on a top half, first and second electrode plates, and a conical filter, wherein the impinging nozzle injects water into the circumference of the conical filter along a tangential direction along with the other limitations of the claim.  Claims 2-18 are also allowed for further limiting the allowable subject matter of claim 1 from which they depend.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/01/2021